Scott, J.
The action is for damages to a canal-boat caused, as it is said, by the negligence of the captain of a barge which is alleged to belong to defendant. Of course, there can be no recovery, unless it is shown the defendant owned the barge, and was the employer of the negligent captain. Of this fact, there is no evidence in the case. All the evidence is to the effect that the barge belonged to the “ Starin Transportation Line.” Whether this name represents a corporation or an unincorporated association, or is merely a trade name under which defendant does business, does not appear. To prove that defendant owned the barge and employed the captain, was essential to the maintenance of this action; and in this regard the plaintiff wholly failed.
Bisohoff and Fitzgerald, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.